 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
         UNITED STATES OF AMERICA, et al.,               CASE NO. C70-9213RSM
 8
                                     Plaintiffs,         SUBPROCEEDING NO. 19-01RSM
 9
               v.                                        MINUTE ORDER REGARDING PENDING
10                                                       MOTIONS
         STATE OF WASHINGTON, et al.,
11
                                     Defendants.
12

13

14            The following MINUTE ORDER is made by direction of the Court, the Honorable

15   Ricardo S. Martinez, Chief United States District Judge:

16            Three motions for temporary restraining orders have been filed in this matter. Dkts. #8,

17   #13, and #16.1 All three sought to enjoin Lummi Nation (“Lummi”) fishing in the Region 2 East

18   winter crab fishery that was scheduled to open November 6, 2019. Lummi has not yet responded

19   to the motions or indicted its intent to respond per Local Civil Rule 65(b). Subsequently, the

20   Swinomish Indian Tribal Community (“Swinomish”) represented to the Court that all parties

21   involved have agreed that the fishery will not open as planned and that “Swinomish will update

22   the information concerning the opening in a supplemental declaration.” Dkt. #19.2

23
     1
         Dkts. #22,076, #22,081, and #22,084 in Case No. C70-9213RSM.
24   2
         Dkt. #22,088 in Case No. C70-9213RSM.

     MINUTE ORDER – 1
 1        Accordingly, the Court:

 2     1. STRIKES the noting dates of the pending motions for temporary restraining orders.

 3     2. ORDERS that the Lummi Nation, and any other interested parties, file responses to the

 4        pending motions for temporary restraining orders no later than November 7, 2019, at

 5        12:00 p.m. Any response must comply with the requirements of Local Civil Rule 65(b),

 6        but the Lummi Nation need not provide notice of its intent to file any such response.

 7     3. ORDERS that the moving parties renote, if necessary, their motions for temporary

 8        restraining orders for the Court’s consideration at least three days prior to the new opening

 9        of the Region 2 East winter crab fishery. Nothing in this Minute Order prevents the

10        parties from submitting a stipulation for a different noting date or briefing schedule so

11        long as (1) the noting date is at least three days prior to the new opening of the Region 2

12        East winter crab fishery and (2) all briefing is completed on or before the noting date.

13        Dated this 5 day of November, 2019.

14

15                                                       WILLIAM McCOOL, Clerk

16                                                       By:     /s/ Sharita Tolliver
                                                                 Deputy Clerk
17

18

19

20

21

22

23

24

     MINUTE ORDER – 2
